FILED
                             NOT FOR PUBLICATION                            JUL 15 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 MUIRUM VELASQUEZ-PAGON,                         No. 07-74967

               Petitioner,                       Agency No. A099-577-021

   v.
                                                 MEMORANDUM *
 ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

        Muirum Velasquez-Pagon, a native and citizen of Honduras, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal

from an immigration judge’s decision denying her application for asylum,



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

NED/Research
withholding of removal, and protection under the Convention Against Torture

(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence, Parussimova v. Mukasey, 555 F.3d 734, 738-39 (9th Cir. 2009), and we

deny the petition for review.

      The agency denied Velasquez-Pagon’s asylum application as time barred,

and Velasquez-Pagon does not challenge this finding.

       Substantial evidence supports the BIA’s conclusion that Velasquez-Pagon

failed to establish that one central reason for the problems she experienced in

Honduras was her sexual orientation. See id. at 740-41 (9th Cir. 2009) (“[t]he Real

ID Act requires that a protected ground represent ‘one central reason’ for an

asylum applicant’s persecution”). Substantial evidence also supports the agency’s

determination that Velasquez-Pagon did not establish a clear probability of future

persecution because her voluntary return trip to Honduras undermined her claim.

See Loho v. Mukasey, 531 F.3d 1016, 1017-18 (9th Cir. 2008).

      Velasquez-Pagon does not raise any arguments in her opening brief

regarding the agency’s denial of her CAT claim. See Martinez-Serrano v. INS, 94
F.3d 1256, 1259-60 (9th Cir. 1996).

      PETITION FOR REVIEW DENIED.




                                          2                                       07-74967